     Case 2:14-cr-00154-CJB-JVM Document 767 Filed 05/21/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                      CRIMINAL ACTION
   AMERICA

   VERSUS                                                No.: 14-154

   TERRELL CARNEY                                        SECTION: “J” (1)




                               ORDER & REASONS

      Before the Court is a Motion for Compassionate Release (Rec. Doc. 754) filed

by Defendant, Terrell Carney, and an opposition thereto (Rec. Doc. 758) filed by the

Government. Having considered the motions and legal memoranda, the record, and

the applicable law, the Court finds that Defendant’s motion is DENIED as

premature.

                 FACTS AND PROCEDURAL BACKGROUND

      On January 25, 2018 Defendant was sentenced by this Court to 180 months

imprisonment after pleading guilty to conspiracy to distribute and possess with the

intent to distribute one kilogram or more of heroin. (Rec. Doc. 694). Defendant is

currently incarcerated at FCI Oakdale I with a projected released date of July 2, 2027.

On April 30, 2020, the Court received Defendant’s present motion seeking

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Defendant cites an outbreak
          Case 2:14-cr-00154-CJB-JVM Document 767 Filed 05/21/20 Page 2 of 3



of Covid-19 at his place of imprisonment, as well as alleged medical issues placing

him in a high-risk category for Covid-19, as the basis for his release. 1

                                                  DISCUSSION

           If “extraordinary and compelling reasons exist,” a district court has the

authority to reduce a prisoner’s sentence via compassionate release. § 3582(c)(1)(A).

Before hearing the merits of a prisoner’s compassionate release motion, however, a

prisoner must first meet certain procedural requirements. Specifically, a district

court may only entertain a compassionate release motion if it is filed “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or after thirty days

have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id. Although the Court recognizes that a minority of

district courts, primarily in the Second Circuit, have found these requirements to

be waivable by the sentencing court, this Court agrees with the position taken by

other sections of the Eastern District of Louisiana, i.e. that failure to meet the so-

called “exhaustion” requirements of 3582(c)(1)(A) forecloses the avenue to relief. See

United States v. Calogero, No. 18-203 “R” (E.D. La. Apr. 14, 2020) (Vance, J.), ECF

No. 74, at 2-3 (compassionate release inappropriate because 30 days had not passed

since defendant’s warden received his request, and he had not exhausted

administrative remedies); United States v. James, No. 13-84 “G” (E.D. La. Apr. 16,

2020) (Brown, J.), ECF No. 95, at 12 (denying compassionate release for failure to



1
    Defendant claims he has asthma, is a “borderline diabetic,” and has high cholesterol. (Rec. Doc. 754).


                                                            2
     Case 2:14-cr-00154-CJB-JVM Document 767 Filed 05/21/20 Page 3 of 3



exhaust administrative remedies and observing that“[t]his Court agrees with the

overwhelming majority of courts on the exhaustion issue. Section 3582(c)(1)(A)’s

exhaustion requirement is set out in mandatory terms and does not enumerate any

exceptions”) (citing cases); United States v. Celestine, No. 18-83 “H” (E.D. La. Apr.

13, 2020) (Milazzo, J.), ECF No. 133, at 3 (“While this Court is sympathetic to

Defendant’s request, it has no authority to consider it until Defendant exhausts the

requirements of the FSA.”).

      Here, Defendant has not provided evidence, nor even merely alleged, that he

has either exhausted his BOP administrative rights or that thirty days have passed

since the warden received Defendant’s request to bring a compassionate release

motion on his behalf.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate

Relief (Rec. Doc. 754) is DENIED without prejudice as premature.

      New Orleans, Louisiana, this 20th day of May, 2020.




                                       CARL J. BARBIER
                                       UNITED STATES DISTRICT JUDGE




                                          3
